Case 1.19-ev-10213-GBD Document 7-1 (Court only) Filed 11/27/19 Page 1 of 6
AAPA SDNY i;
DOCUMENT

ELECTRON Atty
Ine § ATT iF Ly
DOC # FILED

 

   
 
 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

DAVID S. OWENS,

warm,

Plaintiff, maareeamnaragnt

-against- 19-CV-10213 (GBD)

POLICE DEPARTMENT OF NEW YORK CITY: ORDER OF SERVICE
JOHN DOE POLICE OFFICER,

Defendants.

 

 

GEORGE B. DANIELS, United States District Judge:

Plaintiff, currently incarcerated in Auburn Correctional Facility, brings this pro se action
under 42 U.S.C. § 1983, alleging that Defendants violated his constitutional rights. By order
dated November 26, 2019, the Court granted Plaintiff's request to proceed without prepayment
of fees, that is, in forma pauperis (IFP).!

STANDARD OF REVIEW

The Prison Litigation Reform Act requires that federal courts screen complaints brought
by prisoners who seek relief against a governmental entity or an officer or employee of a
governmental entity. See 28 U.S.C. § 1915A(a). The Court must dismiss a prisoner’s IFP
complaint, or any portion of the complaint, that is frivolous or malicious, fails to state a claim
upon which relief may be granted, or seeks monetary relief from a defendant who is immune
from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480 F.3d 636, 639
(2d Cir. 2007). The Court must also dismiss a complaint if the court lacks subject matter

jurisdiction. See Fed. R. Civ. P. 12(h)(3).

 

! Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).

 
Case 1:19-cv-10213-GBD Document 7-1 (Court only) Filed 11/27/19 Page 2 of 6

While the law mandates dismissal on any of these grounds, the Court is obliged to
construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret
them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470
F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in
original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits —
to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil
Procedure, which requires a complaint to make a short and plain statement showing that the
pleader is entitled to relief.

The Supreme Court has held that under Rule 8, a complaint must include enough facts to
state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,
570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the
Court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing
the complaint, the Court must accept all well-pleaded factual allegations as true. Ashcroft v.
Iqbal, 556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals
of the elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550
US. at 555. After separating legal conclusions from well-pleaded factual allegations, the court
must determine whether those facts make it plausible — not merely possible — that the pleader is
entitled to relief. Jd.

DISCUSSION
A. Police Department of New York City

Plaintiffs claims against the Police Department of New York City must be dismissed
because an agency of the City of New York is not an entity that can be sued. N.Y. City Charter
ch. 17, § 396 (“[A]ll actions and proceedings for the recovery of penalties for the violation of

any law shall be brought in the name of the city of New York and not in that of any agency,

2

 
Case 1:19-cv-10213-GBD Document 7-1 (Court only) Filed 11/27/19 Page 3 of 6

except where otherwise provided by law.”); Jenkins v. City of New York, 478 F.3d 76, 93 n.19 (2d
Cir. 2007); see also Emerson v. City of New York, 740 F. Supp. 2d 385, 396 (S.D.N.Y. 2010)
(“[A] plaintiff is generally prohibited from suing a municipal agency.”).

In light of Plaintiffs pro se status and clear intention to assert claims against the City of
New York, the Court construes the complaint as asserting claims against the City of New York
and directs the Clerk of Court to amend the caption of this action to replace the Police
Department of New York City with the City of New York. See Fed. R. Civ. P. 21. This
amendment is without prejudice to any defenses the City of New York may wish to assert.
B. Service on the City of New York

Because Plaintiff has been granted permission to proceed IFP, Plaintiff is entitled to rely
on the Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 3d. 119, 123
n.6 (2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve
all process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals
Service to serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal
Rules of Civil Procedure generally requires that the summons and complaint be served within 90
days of the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the
summons and complaint until the Court reviewed the complaint and ordered that a summons be
issued. The Court therefore extends the time to serve until 90 days after the date the summons is
issued. If the complaint is not served within that time, Plaintiff should request an extension of
time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the
plaintiff's responsibility to request an extension of time for service); see also Murray v. Pataki,
378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides the

information necessary to identify the defendant, the Marshals’ failure to effect service

 
Case 1:19-cv-10213-GBD Document 7-1 (Court only) Filed 11/27/19 Page 4 of 6

- z
é

automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule
4(m).”).

To allow Plaintiff to effect service on Defendant the City of New York through the U.S.
Marshals Service, the Clerk of Court is instructed to fill out a U.S. Marshals Service Process
Receipt and Return form (“USM-285 form”) for this Defendant. The Clerk of Court is further
instructed to issue a summons and deliver to the Marshals Service all the paperwork necessary
for the Marshals Service to effect service upon this Defendant.

Plaintiff must notify the Court in writing if Plaintiff's address changes, and the Court may
dismiss the action if Plaintiff fails to do so.

C. John Doe Police Officer

Under Valentin v. Dinkins, a pro se litigant is entitled to assistance from the district court
in identifying a defendant. 121 F.3d 72, 76 (2d Cir. 1997). In the complaint, Plaintiff supplies
sufficient information to permit the New York City Police Department to identify the police
officer who arrested Plaintiff on November 2, 2016. It is therefore ordered that the New York
City Law Department, which is the attorney for and agent of the New York City Police
Department, must ascertain the identity and badge number of the John Doe police officer whom
Plaintiff seeks to sue here and the address where the Defendant may be served. The'New York
City Law Department must provide this information to Plaintiff and the Court within sixty days
of the date of this order.

Within thirty days of receiving this information, Plaintiff must file an amended complaint
naming the John Doe defendant. The amended complaint will replace, not supplement, the
original complaint. An amended complaint form that Plaintiff should complete is attached to this
order. Once Plaintiff has filed an amended complaint, the Court will screen the amended

complaint and, if necessary, issue an order directing the Clerk of Court to complete the USM-285

4

 
Case 1:19-cv-10213-GBD Document 7-1 (Court only) Filed 11/27/19 Page 5 of 6

a

forms with the address for the named John Doe Defendant and deliver to the U.S. Marshals
Service. all documents necessary to effect service.
CONCLUSION

The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an
information package.

The Court dismisses Plaintiff's claims against the Police Department of New York City.
See 28 U.S.C. § 1915(e)(2)(B)(ii). The Clerk of Court is directed to add the City of New York as
a Defendant under Fed. R. Civ. P, 21.

The Clerk of Court is further instructed to issue a summons, complete the USM-285 form
with the address for the City of New York, and deliver to the U.S. Marshals Service all
documents necessary to effect service.

The Clerk of Court is directed to mail a copy of this order and the complaint to New York
City Law Department at: 100 Church Street, New York, New York 10007.

The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would
not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf
Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates
good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated: DEC 0 2 2019
ate New York, New York ¢ wv B Doak

ORGE B. DANIELS
ed States District Judge

 

 
Case 1:19-cv-10213-GBD Document 7-1 (Court only) Filed 11/27/19 Page 6 of 6

8
e

DEFENDANT AND SERVICE ADDRESS

City of New York
100 Church Street
New York, New York 10007

 
